DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/27/21.  Accordingly, claims 43, 45, 52, 54-62 and 64-69 are currently pending; and claims 1-42, 44, 46-51, 53 and 63 are canceled.
REASONS FOR ALLOWANCE
Claims 43, 45, 52, 54-62 and 64-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 43, none of prior art of record teaches or suggests an apparatus for a user equipment (UE) device, as claimed.  Li et al teaches the claimed apparatus, except at least failing to further teach that in the apparatus, the one or more processor dynamically determines a presence of PT-RS in the received transmission from a modulation and coding scheme (MCS) and a bandwidth.  It would not have been obvious for one skilled in the art to implement Li et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 60, none of prior art of record teaches or suggests an apparatus for a base station, as claimed.  Li et al teaches the claimed apparatus, except at least failing to further teach that in the apparatus, the one or more processor dynamically determines a presence of PT-RS in the received transmission from a modulation and coding scheme (MCS) and a bandwidth.  It would not have been obvious for one skilled in the art to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632